t c memo united_states tax_court ashley m walker et al petitioners v commissioner of internal revenue respondent docket nos filed date ashley m walker pro_se in docket nos and aaron s walker pro_se in docket nos and alex k walker pro_se in docket nos and 1cases of the following petitioners are consolidated herewith aaron s walker docket nos and alex k walker docket nos and donald r and jennie l walker docket no ashley m walker docket no and donald r walker llc donald r walker tax_matters_partner docket no donald r and jennie l walker pro sese in docket no donald r walker pro_se in docket no stewart todd hittinger for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies penalties and additions to tax in the individual petitioners’ federal income taxes as follows ashley m walker docket no penalty addition_to_tax year deficiency sec_6662 sec_6651 dollar_figure dollar_figure dollar_figure aaron s walker docket no penalty addition_to_tax year deficiency sec_6662 sec_6651 dollar_figure dollar_figure dollar_figure alex k walker docket no penalty addition_to_tax year deficiency sec_6662 sec_6651 dollar_figure dollar_figure dollar_figure donald r and jennie l walker docket no penalty addition_to_tax year deficiency sec_6662 sec_6651 dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure --- --- alex k walker docket no penalty addition_to_tax year deficiency sec_6662 sec_6651 dollar_figure dollar_figure big_number dollar_figure --- --- ashley m walker docket no penalty addition_to_tax year deficiency sec_6662 sec_6651 dollar_figure dollar_figure big_number dollar_figure --- --- aaron s walker docket no penalty addition_to_tax year deficiency sec_6662 sec_6651 dollar_figure dollar_figure big_number dollar_figure --- --- in a notice of final_partnership_administrative_adjustment fpaa sent to donald r walker llc walker llc respondent determined that income of the walker llc should be increased by dollar_figure dollar_figure and dollar_figure for and respectively after concessions the primary issue for decision is whether l r investments llc l r is an entity with a valid business_purpose with income taxable to the respective petitioners in the percentages claimed on their tax returns or is part of a scheme lacking economic_substance created for the purpose of avoiding federal income taxes and disregarded for tax purposes if l r is disregarded the dental practice income of the llc shall be taxed to donald r walker and jennie l walker senior walkers and not to the other individual petitioners in that event we must decide whether the senior walkers are liable for the sec_6662 penalties respondent determined petitioners failed to appear for trial and were declared in default respondent presented evidence in relation to the penalty issues as a result and after petitioners failed to respond to an order to show cause giving them an opportunity to object the cases were submitted on the stipulation of facts that had been filed on an earlier occasion and on the testimony respondent presented the stipulation executed by the parties includes computations of the deficiencies in the individual petitioners’ tax_liabilities in the event that the court finds that l r is disregarded for tax purposes any issues not addressed by the stipulation or in this opinion are decided against petitioners by reason of their defaults see rule sec_123 sec_149 all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference alex k walker resided in florida and the other individual petitioners resided in indiana when their petitions were filed the principal_place_of_business of the walker llc was in indiana when its petition was filed the senior walkers were married to each other at all material times they are the parents of four children only three of whom ashley m walker aaron s walker and alex k walker walker children are petitioners during the walker children ranged in age from to years old petitioner donald r walker is a licensed and practicing dentist and oral surgeon he has practiced dentistry and oral surgery since about before the formation of the walker llc donald r walker operated his dental and oral surgery practice in the name of donald r walker dds inc of which he was the only shareholder donald r walker dds inc filed its federal_income_tax returns on forms 1120s u s income_tax return for an s_corporation the income from the donald r walker dds inc forms 1120s was reported on schedules k-1 shareholder’s share of income deductions credits etc and flowed through to the joint individual income_tax returns the senior walkers filed the walker llc was created with the assistance of an attorney scott c cole who explained the purported advantages of using multiple limited_liability companies to own and operate the dental and oral surgery practice the entities petitioners created were patterned after entities utilized by scott c cole and his brother darren t cole to avoid income and employment_taxes on their law practice as described in detail in cole v commissioner tcmemo_2010_31 affd 637_f3d_767 7th cir beginning with the taxable_year through and including the year all of the income from donald r walker’s dental and oral surgery practice was reported on partnership returns of the walker llc during the years in issue the dental and oral surgery services performed and billed by the walker llc were done pursuant to professional licenses and certificates obtained by donald r walker the returns of the walker llc for through reported that the llc was owned percent by donald r walker and percent by l r the ordinary business income of the dental practice as reflected on the partnership returns of the walker llc for through was allocated percent to donald r walker and percent to l r l r was organized in the state of indiana on date scott c cole was the organizer of l r donald r walker was the only individual that contributed any property to l r when it was organized no other individuals ever contributed anything to the entity in exchange for interests in l r l r conducted no business in its own name it had no employees it was not involved in the practice of dentistry other than by its alleged ownership of percent of the walker llc and did not have any licenses or permits to practice dentistry or any other business l r filed forms u s return of partnership income for through prepared by scott c cole all of the gross_receipts l r reported during the years in issue were attributed to the walker llc schedules k-1 partner’s share of income credits deductions etc attached to l r’s partnership returns reported that the entity was owned as follows percent by the oldest daughter of the senior walkers percent by ashley m walker percent by aaron s walker percent by alex k walker percent by jennie l walker and percent by donald r walker the walker children reported the income shown on the schedules k-1 on personal income_tax returns prepared by scott c cole from information provided by donald r walker the individual petitioners’ returns for were due pursuant to filing extensions obtained by date but they were not filed until date reporting of l r’s income on the individual income_tax returns of the walker children resulted in significant income_tax liabilities being reported on those returns for each of the years and however total taxes reported on the income earned from donald r walker’s dentistry and oral surgery practice were reduced as a result of reporting that income as distributable among the owners of l r donald r walker paid the tax_liabilities reported on each of the walker children’s federal_income_tax returns for the years and the walker children did not receive distributions of funds either by cash or check from l r however they did not suffer adverse financial impact from the reporting of l r’s income on their tax returns because their father paid the resulting tax obligations petitioner’s oldest daughter was married to a lawyer and did not want any income or loss from l r reported as income or loss to her although she was not opposed to having certificates of ownership issued in her name consequently no income from l r was reported as attributable to her ownership_interest in the entity and she is not a party to these proceedings the notices of deficiency issued to the walker children take a whipsaw_position with respect to the portions of income reported from l r and the inclusion of all the income of l r as attributable to donald r walker respondent moved for consolidation of these cases and acknowledges that the income of the walker llc that flows through to l r should be taxed only once thus to the extent the income is taxable to donald r walker it should not be taxed to the walker children pursuant to the stipulation of the parties deductions are disallowed for contributions to retirement plans of dollar_figure claimed on the form_1065 filed on behalf of l r and for automobile and truck expenses of dollar_figure and telephone expenses of dollar_figure claimed on the form_1065 filed on behalf of l r the underpayments resulting from disregarding l r and disallowing the deductions specified in the preceding paragraph are in excess of dollar_figure and more than percent of the tax required to be shown on the tax returns of the senior walkers for each of the years in issue and thus are substantial understatements of income_tax for purposes of sec_6662 the senior walkers have not argued or shown reasonable_cause for the underpayments of tax their persistence in underreporting their tax_liabilities after the notices of deficiency were sent and the petitions were filed negates good_faith within the meaning of sec_6664 opinion preliminary matters the procedural history of these cases is set out here to explain why the facts found are summary the petitions in these cases were filed by then counsel of record for petitioners during the first months of in date different counsel appeared for petitioners substituting for counsel who had filed the petitions by notice served date the cases were set for trial in indianapolis indiana on date when the cases were called for trial the parties reported that they had reached a basis of settlement they were ordered to submit their proposed decisions or to file reports by date on date scott c cole was substituted as counsel for petitioners on date respondent reported that petitioners no longer wished to settle the cases by notice served date the cases were set for trial in indianapolis on date the court’s standing_pretrial_order was attached to the notices setting the cases for trial and contained express directions about pretrial preparation and deadlines for pretrial memoranda and other matters the notices and orders warned of the consequences of failing to appear for trial and incorporated reference to rule which provides in relevant part a motion for continuance filed days or less prior to the date to which it is directed ordinarily will be deemed dilatory and will be denied unless the ground therefor arose during that period or there was good reason for not making the motion sooner the standing pretrial orders also required that all documents filed after the notice of trial be served on all other parties with a certificate of service as required by rule b on date respondent moved for consolidation of the cases for trial briefing and opinion although ordered to respond petitioners did not do so the motion to consolidate was granted rule a sets forth rules applicable to filing documents in consolidated cases in a conference call before the date of trial and on the record on date the court discussed with the parties the apparent applicability of rule g with regard to scott c cole’s representation of the senior walkers on the one hand and the walker children on the other thereafter scott c cole was withdrawn as counsel for the walker children but continued to represent the senior walkers the cases were continued but the parties were directed to file a stipulation of facts the stipulation was filed date and was signed by the walker children and the senior walkers as well as by scott c cole among other things the stipulation disclosed that scott c cole had prepared the tax returns reflecting the allocation of income disputed in these cases by notice served date the cases were set for trial on date and the standing_pretrial_order was again served on the parties on april and the court received from scott c cole documents seeking a continuance but the documents could not be filed because they did not comply with the standing_pretrial_order or rule b or a and because scott c cole purported to act on behalf of the walker children despite his prior withdrawal from representing them the documents were returned unfiled as was a late pretrial memorandum that was similarly defective the cases were called for trial on date scott c cole and donald r walker appeared darren t cole purported to appear on behalf of the walker children but he failed to provide properly executed entries of appearance as required by rule a no motion for continuance was made or mentioned with the acquiescence of all present the trial was set for the following afternoon for testimony of donald r walker with respect to the penalties at issue in the cases the cases were called for trial on the afternoon of date donald r walker was not present scott c cole moved to withdraw as counsel for the senior walkers darren t cole was present and purported to speak on behalf of the walker children but still failed to execute proper entries of appearance both scott c cole and darren t cole represented that their clients wished to have the cases submitted on the stipulation scott c cole was withdrawn as counsel for the senior walkers both scott c cole and darren t cole left the courtroom when respondent’s counsel commenced an opening statement respondent presented evidence that erroneous tax reporting by petitioners continued for and showing a continuing pattern of improper tax reporting by order served date petitioners were ordered to show cause in writing if any they have why these cases should not be decided on the stipulation of facts filed date and the authorities and arguments set forth in respondent’s pretrial memorandum the order also stated that such showing shall include any motions memoranda of law or briefs that petitioners wish for the court to consider in deciding these cases the deadline for response was extended to date on the motion of donald r walker who represented that he wished to obtain counsel to help him file a response to the order to show cause new counsel the fourth in these cases entered an appearance for the senior walkers on date but no response to the order to show cause was received from any petitioner on date new counsel moved to withdraw as a result of the foregoing events the court concludes that petitioners have failed properly to prosecute these cases see rule sec_123 sec_149 it also appears that petitioners have maintained these cases primarily for delay see sec_6673 however because the record contains the stipulation of facts and the testimony respondent presented the issues addressed in the stipulation will be discussed in this opinion deficiencies approximately month before submission of these cases in cole v commissioner f 3d pincite cole cases the court_of_appeals for the seventh circuit described the basic legal principles applicable here as follows under the assignment_of_income_doctrine taxpayers may not shift their tax_liability by merely assigning income that the taxpayer earned to someone else 259_f3d_881 7th cir citing 281_us_111 239_f3d_917 7th cir in lucas the supreme court held that a taxpayer’s salary may not escape tax by anticipatory arrangements and contracts however skillfully devised to prevent the salary when paid from vesting even for a second in the man who earned it u s pincite tax law makes no distinction according to the motives leading to the arrangement by which the fruits are attributed to a different tree from that on which they grew id pincite in griffiths v helvering the court refused to allow the refinements of title to determine a taxation issue and focused instead on the actual command over the property taxed 308_us_355 quoting 281_us_376 the court held that a lawyer’s ingenuity devised a technically elegant arrangement that created an intricate outward appearance to the simple sale and the passage of money griffiths u s pincite parallel citations omitted many more cases illustrating the applicable legal principles could be cited but in the absence of any other authorities cited or arguments made by petitioners it is unnecessary to belabor the obvious the stipulated facts in these cases compel the conclusion that the income of l r which resulted solely from services performed by donald r walker in his dentistry and oral surgery practice should have been reported by and is taxable to the senior walkers on their joint tax returns for the years in issue the attempt to reduce total income taxes and avoid employment_taxes by creating a limited_liability_company with the walker children whose tax returns were prepared by scott c cole and whose reported taxes were paid_by their father must fail petitioners suggest that these cases are distinguishable from the cole cases the most obvious distinction is that scott c cole and his brother and law partner darren t cole were penalized under sec_6663 for fraud in their cases whereas only the accuracy-related_penalty of sec_6662 is disputed in these cases see cole v commissioner tcmemo_2010_31 only scott c cole and his wife appealed our decision so the court_of_appeals opinion relates only to their case other factual distinctions may be found in the detailed findings in the cole cases because they were decided after a trial with testimony from the taxpayers but the essential patterns are indistinguishable and the factual distinctions do not make a difference in these cases as in the cole cases the use of multiple entities and erroneous tax reporting based on fictitious distribution of taxable_income did not reflect any change in the professional practices of the taxpayers the only apparent purpose of l r was tax_avoidance thus l r lacked economic_substance l r is therefore disregarded for tax purposes the stipulation setting forth the liabilities of petitioners in the event that we find that l r is not an entity with a valid purpose and is part of a scheme lacking economic_substance will be given effect penalties respondent has the burden of production with respect to penalties see sec_7491 the sec_6651 additions to tax for late filing of the returns have not been contested although petitioners failed to raise any arguments concerning the sec_6662 accuracy-related_penalties we address those briefly the stipulation establishes that the underpayments of tax by the senior walkers on their returns for the years in issue are substantial understatements of income_tax within the meaning of sec_6662 respondent has also argued that the senior walkers were negligent in failing to report the income earned by donald r walker in claiming unsubstantiated deductions and in failing to make a reasonable attempt to comply with the provisions of the internal_revenue_code see sec_6662 once the commissioner has met the burden of production as respondent has in these cases the burden_of_proof that the penalties are not appropriate remains with the taxpayer 116_tc_438 to avoid the penalties petitioners would have to show that they had reasonable_cause and that they acted in good_faith see sec_6664 they have not even attempted to show either the penalties will be sustained to reflect the foregoing decisions will be entered consistent with the stipulation and pursuant to rule
